SPEARS, Justice,
dissenting.
I respectfully dissent.
This case is reminiscent of old horror stories when an indictment was quashed because it only alleged that the defendant stomped his victim to death but did not include “with his feet” and the indictment held defective when it charged the victim was drowned by the defendant but did not say it was “in water.” I thought our system of justice had advanced further than that, but this case provides no such evidence.
I agree it is in the public interest, as well as constitutionally mandated, that a juvenile be afforded due process in a delinquency proceeding by receiving adequate notice *777of the allegations against him. The court’s opinion, however, tortures the Family Code’s pleading mandate of “reasonable particularity” by essentially requiring a petition to allege the exact time, exact place, and exact manner of the alleged offense. The court goes against all the modern trends of requiring fair notice in pleadings.
A review of the facts found by the jury demonstrates that the state’s petition does comply with a reasonable interpretation of the Family Code. L.G.R. intentionally started a fire in a railroad boxcar. The boxcar was positioned six feet away from the side of Frank Gonzalez’s building housing his produce business. The fire spread from the boxcar to the produce building, destroying over 50% of Gonzalez’s equipment, costing Gonzalez approximately $125,000 in out-of-pocket expenses, and displacing almost 750 seasonal employees.
To secure a conviction for arson, the state must plead and prove: (1) L.G.R. started a fire; (2) with the intent to destroy or damage any building; (3) knowing that it is within the city limits; and (4) it is the property of another. TEX.PENAL CODE ANN. § 28.02(a) (Vernon’s Supp.1987). The state’s petition informed L.G.R. of the offense charged, the date and time of the alleged offense, and the place where the fire occurred. On the basis of failing to allege that L.G.R. actually started the fire six feet away in the boxcar, the court announces that the petition was not reasonably particular, thereby denying L.G.R. a reasonable opportunity to prepare a defense. Failing to name the exact place, however, should not deprive the petition of reasonable particularity. By its very terms, the Family Code does not require exactness. The Family Code’s requirement of “reasonable particularity” is synonymous with the general civil pleading requirement of “fair notice.” Moreover, “[t]he information was essentially eviden-tiary rather than being required for purposes of notice_ Unless a fact is essential for notice to the defendant, the [petition] need not plead the evidence relied on by the state.” Phillips v. State, 597 S.W.2d 929, 935 (Tex.Crim.App.1980).
The omission in the state’s petition here is notably different from other petitions held insufficient in juvenile cases. See, e.g., In re H.S. Jr., 564 S.W.2d 446, 448 (Tex.Civ.App.—Amarillo 1978, no writ) (petition did not name state, county or place where act allegedly occurred); Berkley v. State, 473 S.W.2d 346, 347 (Tex.Civ.App.—Fort Worth 1971, no writ) (petition only alleged “auto theft on two different occasions”); Viall v. State, 423 S.W.2d 186, 187 (Tex.Civ.App.—Amarillo 1967, no writ) (petition alleged juvenile habitually involved himself in criminal endeavors). Furthermore, a petition alleging the burning of a house was sufficient to allow evidence showing that the fire was originally set in bales of cotton immediately adjacent to the house. Pretre v. State, 112 Tex.Cr.R. 459, 17 S.W.2d 42, 43 (1929).
The court loses sight of the purpose of juvenile proceedings in pronouncing an unreasonably strict interpretation of “reasonable particularity.” Juvenile proceedings were established, and the Family Code written, to help youngsters, to serve their best interests, not merely punish them. This basic difference in philosophy from adult criminal cases requires a different approach to deciding cases. I disapprove allowing a pleading technicality not denying due process to prevent rehabilitation and obviously needed supervision. In the end, neither the juvenile nor society benefits. I agree that our concerns are fairness and therapy. Unlike the court, I see these two noble goals as complimentary, not conflicting.
The juvenile system of this state notified L.G.R. of the delinquency charges against him and attempted to provide L.G.R. the necessary services and supervision to overcome his delinquency. Instead of aiding in this endeavor, the court reverses the delinquency findings based on the state’s error of six feet. What has L.G.R., at the young age of fourteen, learned from all this?
HILL, C.J., and ROBERTSON, J., join in this opinion.